Title: From George Washington to Jonathan Boucher, 13 May 1770
From: Washington, George
To: Boucher, Jonathan



Sir,
Mount Vernon May 13th 1770

Your favour of the 9th came to hand last Night, but I do not think myself prepared at this time, to give any conclusive answer

to the questian you propounded, respecting Mr Custis’s travelling to perfect his Education.
It is a matter of very great consequence, and well deserving of the most serious consideration, especially by one who stands in the degree of Affinity to him that I do—A natural Parent has only two things principally to consider, the Improvement of his Son, and the Finances to do it with: if he fails in the first (not through his own neglect) he laments it as a misfortune; if exceeded in the Second, he endeavours to correct it as an abuse; unaccountable to any, and regardless of what the world may say, who do not, cannot suspect him of acting upon any other motives than for the good of the Party; he is to satisfy himself only: but this is not the case in respect to Guardians: they are not only to be actuated by the same motives which govern in the other case, but are to consider in what light their conduct may be viewed by those whom the constitution hath placed as a controuling power over them; because a faupas committed by them often incurs the severest Censure, and sometimes punishment; when the Intention may be strictly laudable.
Thus much Sir I have taken the liberty of saying to shew you in what light I consider myself (generally) as the Guardian of this youth: But before I coud adopt the measure finally, upon the extensive plan you seem to propose, and give a definitive answer; it woud be incumbent on me (as the person who is to acct for his worldly concerns as well as personal accomplishments) to have some regular System proposd; that it may be seen at one view how the expence & his Income are proportiond to each other. for thô I am far, very far, from harbouring any distrust of your being influenced by any sinester views, or that you woud be unreasonable in your expectation’s as his Governor, yet, some plan shoud be pointed out, some estimate formed, by which I am to be guided; otherwise, were I hastily to determine that a year or two hence (or as his Education and judgment ripened) he was to travel, and when that period arrivd it was found to be upon a plan too enlargd for his fortune and a stop thereby put to it, it might be a disappointmt to you which I shoud be sorry for, as I make it a point, at least endeavour to do so, not to deceive any one.
From what I have said, you may possibly conceive that I am averse to his Travelling for the completion of his Education; but

be assured Sir I am not; there is nothing, in my opinion, more desirable to form the manners, and encrease the knowledge of observant youth than such a plan as you have sketchd out; and I beg of you to believe, that there is no Gentleman under whose care Mrs Washington and myself woud so soon entrust Mr Custis as yourself (after he is sufficiently instructed in Classical knowledge here) It may be depended on therefore, that the gratification of this passion in him, will never meet with any interruption from me; and I think I may venture to add from his Mother, provided he is disposed to set out upon such a Plan of Improvement as your good sense is capable of dictating to him; & provided also, that you will undertake to accompany & guide him in the pursuit of it: Add to this, that he will be content with such an allowance as his Income can afford; for here it is also necessary to observe, that tho. he is possessd of what is called a good Estate it is not a profitable one—His Lands are poor, consequently the Crops short; and thô he has a number of Slaves, Slaves in such Cases only add to the Expence—About 60 and from that to 80 Hhds of Tobo is as much as he generally makes of a year; and if this is cleared, it is as much as can be expected considering the number of People he has to Cloath and the many Incident charges attending such as Estate.
This Sir, is all the answer I am capable of giving you at present. if you will do me the favour to be more explicit on this Subject in another Letter, I will not only think of the matter with the best attention to it I am master of, but advise with some of his, and my friends, whilst I am in Williamsburg as a justification of my conduct therein. and as to his being Innoculated for the Small Pox previous to such an Event, the propriety of it is so striking, that it cannot admit of a doubt—In truth, my opinion of this is, that it ought to happen whether he travels or not, as this disorder will in the course of a few years be scarce ever out of his own Country. With very great esteem I remain Revd Sir Yr Most Hble Servt

Go: Washington

